


Exhibit 10.7

 

 

 

 

SIXTH SUPPLEMENTAL INDENTURE

 

dated as of July 27, 2009

 

to

 

INDENTURE

 

dated as of October 3, 2006

 

Among

 

GEORGIA GULF CORPORATION,

 

EACH OF THE GUARANTORS PARTY THERETO

 

And

 

WILMINGTON TRUST FSB

 

as Trustee

 

 

9.5% SENIOR NOTES DUE 2014

 

 

 

--------------------------------------------------------------------------------


 

SIXTH SUPPLEMENTAL INDENTURE

 

This Sixth Supplemental Indenture, dated as of July 27, 2009 (this “Supplemental
Indenture”), is among Georgia Gulf Corporation, a Delaware corporation (together
with its successors and assigns, “GGC”), each existing Guarantor under the
Indenture referred to below, and Wilmington Trust FSB (as successor to Bank of
America, N.A., as successor by merger to LaSalle Bank National Association), as
trustee under the Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, GGC, the Guarantors and the Trustee have heretofore executed and
delivered an Indenture, dated as of October 3, 2006, by and among GGC, the
Guarantors named therein and the Trustee, as amended by that certain First
Supplemental Indenture, dated as of April 24, 2007, by and among GGC, the
Guarantors named therein and the Trustee, that certain Second Supplemental
Indenture, dated as of April 14, 2008, by and among GGC, the Guarantors named
therein and the Trustee, that certain Third Supplemental Indenture, dated as of
June 13, 2008, by and among GGC, the Guarantors named therein and the Trustee,
that certain Fourth Supplemental Indenture, dated as of October 22, 2008, by and
among GGC, the Guarantors named therein and the Trustee and that certain Fifth
Supplemental Indenture, dated as of April 13, 2009, by and among GGC, the
Guarantors named therein and the Trustee (as amended, supplemented, waived or
otherwise modified, the “Indenture”), providing for the issuance of the 9.5%
Senior Notes due 2014 of GGC (the “Notes”);

 

WHEREAS, GGC has offered to exchange (the “Offer”) the outstanding Notes for
shares of its convertible preferred stock, $23.89 stated value per share
(subject to adjustment) and shares of its common stock, $0.01 par value per
share, and has solicited consents of Holders of outstanding Notes to certain
amendments to eliminate substantially all of the restrictive covenants, and
modify certain events of default and other related provisions, in the Indenture
(the “Amendments”), in each case upon the terms and subject to the conditions
set forth in the Amended and Restated Offering Memorandum and Consent
Solicitation Statement dated July 2, 2009 (the “Offering Memorandum”);

 

WHEREAS, GGC and the Guarantors desire to supplement the Indenture to amend
certain covenants and other terms and provisions contained in the Indenture as
contemplated by the Amendments;

 

WHEREAS, the Board of Directors of GGC has determined that it is in the best
interests of GGC and the Guarantors to make the Amendments;

 

WHEREAS, Section 9.02 of the Indenture provides, among other things, that GGC
and the Trustee may amend or supplement the Indenture and the Notes and the Note
Guarantees with the consent of Holders of at least a majority in aggregate
principal amount of the then outstanding Notes;

 

WHEREAS, as of the date hereof, $500,000,000 aggregate principal amount of Notes
are issued and outstanding under the Indenture;

 

--------------------------------------------------------------------------------


 

WHEREAS, Section 9.03 of the Indenture provides that every amendment or
supplement to the Indenture or the Notes will be set forth in an amended or
supplemental indenture that complies with the Trust Indenture Act as then in
effect;

 

WHEREAS, pursuant to a consent solicitation by GGC, GGC received and delivered
to the Trustee consents of Holders of at least a majority in aggregate principal
amount of the then-outstanding Notes consenting to the Amendments to the
Indenture that require such consent, which Amendments are set forth herein; and

 

WHEREAS, upon execution and delivery of this Supplemental Indenture, all things
necessary to make this Supplemental Indenture a valid and legally binding
agreement of GGC and each of the Guarantors have been done;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Notes as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1  Defined Terms.  As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recitals hereto are used herein
as therein defined.  The words “herein,” “hereof” and “hereby” and other words
of similar import used in this Supplemental Indenture refer to this Supplemental
Indenture as a whole and not to any particular section hereof.

 

ARTICLE II

 

Amendments

 

SECTION 2.1  Deletion of Certain Sections and Subsections of the Indenture.  The
text of each of the following sections and subsections of the Indenture is
hereby deleted in its entirety and replaced with the text “[Intentionally
Omitted]”:

 

(a)                                  Section 3.09 (Offer to Purchase by
Application of Excess Proceeds);

 

(b)                                 Section 4.02 (Maintenance of Office or
Agency);

 

(c)                                  Section 4.03 (Reports);

 

(d)                                 Section 4.04 (Compliance Certificate);

 

(e)                                  Section 4.05 (Taxes);

 

(f)                                    Section 4.06 (Stay, Extension and Usury
Laws);

 

3

--------------------------------------------------------------------------------


 

(g)                                 Section 4.07 (Restricted Payments);

 

(h)                                 Section 4.08 (Dividend and Other Payment
Restrictions Affecting Subsidiaries);

 

(i)                                     Section 4.09 (Incurrence of Indebtedness
and Issuance of Preferred Stock);

 

(j)                                     Section 4.10 (Asset Sales);

 

(k)                                  Section 4.11 (Transactions with
Affiliates);

 

(l)                                     Section 4.12 (Liens);

 

(m)                               Section 4.13 (Business Activities);

 

(n)                                 Section 4.14 (Corporate Existence);

 

(o)                                 Section 4.15 (Offer to Repurchase Upon
Change of Control);

 

(p)                                 Section 4.18 (Designation of Restricted and
Unrestricted Subsidiaries);

 

(q)                                 Section 5.01 (Merger, Consolidation, or Sale
of Assets);

 

(r)                                    Section 5.02 (Successor Corporation
Substituted);

 

(s)                                  Subsections (3), (5) and (6) of
Section 6.01 (Events of Default); and

 

(t)                                    Subsections (2), (3), (4), (5) and (6) of
Section 8.04 (Conditions to Defeasance).

 

SECTION 2.2  Amendment to Table of Contents.  The Table of Contents of the
Indenture is amended by deleting the titles to Sections 3.09, 4.02, 4.03, 4.04,
4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.18, 5.01 and
5.02 and inserting the text “[Intentionally Omitted]”.

 

SECTION 2.3  Amendment and Elimination of Certain Definitions.  Any defined
terms present in the Indenture, but no longer used as a result of the Amendments
made pursuant to this Article II, are hereby eliminated.  Sections 1.01 and 1.02
of the Indenture are hereby amended by deleting in its entirety the definition
of each of the terms that is used in the Indenture only in the sections and
subsections deleted pursuant to Section 2.1 hereof.

 

SECTION 2.4  Amendment and Elimination of Certain Section References.  The
Indenture is amended by deleting all references to sections and subsections of
the Indenture that are deleted pursuant to Section 2.1 hereof.

 

SECTION 2.5  Amendment to the Notes and Guarantees.  The Notes and Note
Guarantees are amended to delete all provisions inconsistent with the Amendments
to the Indenture made pursuant to this Article II.

 

SECTION 2.6  Amendment of Payment Provision.  The text of Section 4.01 of the
Indenture is hereby deleted in its entirety and replaced with the following
text:

 

4

--------------------------------------------------------------------------------


 

“Section 4.01    Payment of Notes.

 

The Company will pay or cause to be paid the principal of, premium, if any, and
interest and Additional Interest, if any, on, the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, and interest and
Additional Interest, if any will be deemed paid on the date due if the Paying
Agent, if other than the Company or a Subsidiary thereof, holds at any time and
on any date prior to 10:00 a.m. Eastern Time on the due date money deposited by
the Company in immediately available funds and designated for and sufficient to
pay all principal, premium, if any, and interest due on such date. The Company
will pay all Additional Interest, if any, in the same manner on the dates and in
the amounts set forth in the Registration Rights Agreement.

 

The Company will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; it will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest and
Additional Interest (without regard to any applicable grace period) at the same
rate to the extent lawful.

 

Nothing in this Section 4.01 shall in any way be deemed to alter or modify the
provisions contained in Article 8 hereof, including, without limitation, the
conditions to Legal or Covenant Defeasance set forth in Section 8.04.”

 

ARTICLE III

 

Effectiveness

 

SECTION 3.1  Effectiveness; Operativeness; Termination.  This Supplemental
Indenture shall be effective and binding immediately upon its execution by the
parties hereto but, notwithstanding an earlier execution date, the Amendments
set forth in Article II of this Supplemental Indenture shall not become
operative until the settlement date of the Offer as set forth in the Offering
Memorandum; provided, however, that if the Offer is terminated or withdrawn, or
the Notes are not accepted for exchange, the Amendments set forth in Article II
of this Supplemental Indenture will not become operative.  Prior to such
settlement date, GGC may terminate this Supplemental Indenture upon written
notice to the Trustee.

 

ARTICLE IV

 

Miscellaneous

 

SECTION 4.1  Parties.  Nothing expressed or mentioned herein is intended or
shall be construed to give any Person, firm or corporation, other than the
Holders and the Trustee, any legal or equitable right, remedy or claim under or
in respect of this Supplemental Indenture or the Indenture or any provision
herein or therein contained.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.2  Governing Law.  This Supplemental Indenture shall be governed by
and construed in accordance with the laws of the State of New York.

 

SECTION 4.3  Severability Clause.  In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

 

SECTION 4.4  Ratification of Indenture; Supplemental Indenture Part of
Indenture.  Except as expressly amended hereby, each of the Indenture and the
Notes and Note Guarantees outstanding thereunder is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect.  This Supplemental Indenture shall form a part of, and
shall be read and construed together with, the Indenture for all purposes, and
every Holder of Notes heretofore or hereafter authenticated and delivered shall
be bound hereby.

 

SECTION 4.5  Counterparts.  The parties hereto may sign one or more copies of
this Supplemental Indenture in counterparts, all of which together shall
constitute one and the same agreement.

 

SECTION 4.6  Successors.  All agreements of GGC in this Supplemental Indenture
shall bind its successors.  All agreements of the Trustee in this Supplemental
Indenture shall bind its successors.  All agreements of each Guarantor in this
Supplemental Indenture shall bind its successors.

 

SECTION 4.7  Trust Indenture Act Controls.  If any provision of this
Supplemental Indenture limits, qualifies, or conflicts with the duties imposed
by Trust Indenture Act Section 318(c), the imposed duties shall control.

 

SECTION 4.8  Headings.  The headings of the Articles and the Sections in this
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

 

[Remainder of Page Blank—Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Supplemental
Indenture to be duly executed as of the date first above written.

 

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title: Vice President, General Counsel and Secretary

 

 

 

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC;

 

GEORGIA GULF LAKE CHARLES, LLC;

 

GREAT RIVER OIL & GAS CORPORATION;

 

ROME DELAWARE CORP.;

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED;

 

PLASTIC TRENDS, INC.;

 

ROYAL OUTDOOR PRODUCTS, INC.;

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC.;

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC.;

 

ROYAL MOULDINGS LIMITED; and

 

ROYAL GROUP SALES (USA) LTD.

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title: Vice President

 

 

 

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P.

 

 

 

By: NOVO MANAGEMENT, INC., its general partner

 

 

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST FSB
(as successor to BANK OF AMERICA, N.A., as successor by merger to LASALLE BANK
NATIONAL ASSOCIATION), as Trustee

 

 

 

 

 

 

 

By:

/s/ Julie J. Becker

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------
